Lundberg Stratton, J.,
concurring.
{¶ 19} I concur in the judgment of the majority. However, I write to emphasize that we are simply finding that summary judgment was premature. We are not taking a position on the merits of the case. Issues of whether the covenants applied to Duncan, Duncan’s knowledge of the covenants when he purchased the land for a mere $1,000, and the purpose of the covenants for a common area all involve concerns about the state’s legitimate interest in regulating use of the land. Similarly, the city’s offer to purchase Duncan’s property may be evidence of the economic viability of the land. These issues need to be resolved on remand.
O’Donnell, J., concurs in the foregoing opinion.